DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 07/13/22 has been entered in the case. Claims 1, 4-15 are pending for examination; claims 16-23 are withdrawn and claims 2-3 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-7, 10-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moreyra (US 2003/0208186).
Regarding claim 1, Moreyra discloses a medical instrument comprising: 
a shaft 80 comprising a distal end portion 85 and a proximal end portion 81, see Fig. 9; 
a clevis (including elements 20 & 30) coupled to the distal end portion of the shaft; 
cable 50.1 or 50.2 extending from the clevis; and
an end effector 40.1 or 40.2 rotatably coupled to the clevis about a rotation axis α, the end effector 40.1 or 40.2 comprising a circular hub 42.1/42.2, a guide channel (e.g. formed in the circular hub 42.1; wherein cable 50.1/50.2 slides therein), and a friction path (a surface in the guide channel of the circular hub 42.1/42.2 being contacted with the cable 50.1/50.2, see marked-up Fig. 2 below), the guide channel formed in an exterior surface of the circular hub 42.1/42.2; the guide channel of the end effector defining radius R about the rotation axis α; the cable 50.1/50.2 being engaged with the guide channel of the end effector 40.2/40.1 to apply a torque to the end effector about the rotation axis, and the cable 50.1/50.2 being coupled to the friction path of the end effector 40.1/40.2 to produce a friction coupling between the cable and the end of the effector, see Fig. 2

    PNG
    media_image1.png
    283
    322
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    384
    556
    media_image2.png
    Greyscale


Regarding claim 4, Moreyra discloses that the friction path comprises at least one bend (e.g. the friction path formed in circular path along the guide channel of the circular hub 42.1/42.2); a portion of the cable 50.1/50.2 extends within the at least one bend, see Fig. 2; and the cable engaged with the at least one bend produces the friction coupling between the cable and the friction path of the end effector 40.1/40.2.
Regarding claim 5, Moreyra discloses that the friction path comprises a tortuous path (e.g. a circular path along the guide channel of the circular hub 42.1/42.2); a portion of the cable extends within he tortuous path, Fig. 2; and the cable engaged with the tortuous path produces the friction coupling between the cable and the friction path of the end effector.
Regarding claim 6, the limitation (the friction path), that “is shaped and sized to couple the cable extending from the clevis to the end effector without a crimp”, is seen to be merely a functional limitation that the prior art is capable of performing of a function.  In this case, as seen in Figs. 2-3, Moreyra discloses that the friction path is shaped and sized to couple the cable extending from the clevis to the end effector without a crimp. In addition, if the cable is being crimped in the friction path in the guide channel of the circular hub, then it does not allow the end effector being rotated as desired direction.  
Regarding claim 7, Moreyra discloses that the circular hub 42.1/42.2 of the end effector has a center point 41 aligned with the rotation axis α, see Fig. 1.
Regarding claim 10, Moreyra discloses that the guide channel of the end effector is in communication with the friction path (when the cable 50.1/50.2 contacts to a surface of the guide channel); and the cable extends within the guide channel and within the friction path, see Figs. 1-8.
Regarding claim 11, Moreyra discloses that the friction coupling between the cable and the friction path is sufficient for the cable to apply the torque to the end effector.
Regarding claim 12, Moreyra discloses that the cable 50.1/50.2 is coupled to the friction path of the end effector solely by the friction coupling, see Figs. 2-3.
Regarding claim 13, Moreyra discloses that the friction path is a tortuous path for the cable.
Regarding claim 14, Moreyra discloses that the guide channel is curved about a center point 41 of the circular hub 42.1/42.2 that is aligned with the rotation axis α, see Figs. 1-8.


Claims 1, 4-7, 10-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Madhani et al. (US 6,371,952).
Regarding claim 1, Madhani discloses a medical instrument comprising: 
a shaft 24 comprising a distal end portion 28b and a proximal end portion 26, see Fig. 3; 
a clevis 22 coupled to the distal end portion of the shaft; 
a cable C1-C4 (Figs. 5-6) or C2 & C4 (Fig. 8) extending from the clevis 22; and 
an end effector 20a & 20b rotatably (e.g. clockwise and counter clockwise, see arrows adjacent to elements 20a & 20b in Fig. 5) coupled to the clevis about a rotation axis A, see Figs. 5 & 7; 
the end effector comprising a circular hub 18 a & 18b, a guide channel (e.g. the elements 18a & 18b create trench/channel; wherein the cables pass through, see marked-up Fig. 8 below), and a friction path (a surface in the guide channel of the circular hub 18a & 18b being contacted with the cables C1-C4), the guide channel formed in an exterior surface of the circular hub, the guide channel of the end effector 20a & 20b defining a radius about the rotation axis (see marked up Fig. 6 below), the cable C1-C4 (in Fig. 6) or C2 & C4 (in Fig. 7) being engaged with the guide channel of the end effector 20a & 20b to apply a torque to the end effector about the rotation axis, see Fig. 5, and the cable C1-C4 (in Fig. 6) or C2 & C4 (in Fig. 7) being coupled to the friction path of the end effector to produce a friction coupling between the cable and the end effector.  

    PNG
    media_image3.png
    294
    589
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1086
    697
    media_image4.png
    Greyscale

Regarding claim 4, as seen in the marked-up Fig. 8 above, the circular hub defines the guide channel and the friction path being formed within the guide channel when the cables C1-C4 being contacted at the surface of the guide channel. Since the circular hub or the guide channel formed in circular shaped, therefore the friction path (along the circular channel) comprises at least one bend; a portion of the cable (being contacted to the circular channel) within the at least one bend; and the cable engaged with the at least one bend produces the friction coupling between the cable and the friction path of the end effector. 
Regarding claim 5, as seen in the marked-up Fig. 8 above, the friction path is created within the circular guide channel and therefore, the friction path comprises a tortuous path, see Figs. 5-6 & 8.
Regarding claim 6, the limitation (the friction path), that “is shaped and sized to couple the cable extending from the clevis to the end effector without a crimp”, is seen to be merely a functional limitation that the prior art is capable of performing of a function.  In this case, the prior art Madhani discloses the friction path is similar structure as required in the claimed invention.  Therefore, Madhani discloses that the friction path is shaped and sized to couple the cable extending from the clevis to the end effector without a crimp.  For example: if the cable is being crimped in the friction path in the guide channel of the circular hub, then it does not allow the end effector being rotated as desired direction.  
Regarding claim 7, wherein the circular hub 18a/18b of the end effector has a center point 19a aligned with the rotation axis A.  
Regarding claim 10, wherein: the guide channel of the end effector is in communication with the friction path (when the cables being contact a surface of the guide channel); and the cable C1-C4 extends within the guide channel and within the friction path.  
Regarding claim 11, wherein the friction coupling (being created when the cable contacts to the friction surface of the guide channel 18a/18b) between the cable and the friction path is sufficient for the cable to apply the torque to the end effector.  
Regarding claim 12, wherein the cable is coupled to the friction path (a surface of the hub 18a & 18b being contacted with the cables C1-C4) of the end effector solely by the friction coupling.  
Regarding claim 13, similar to the analysis of claim 5 above, wherein the friction path is a tortuous/circular path for the cable.  
Regarding claim 14, wherein: the guide channel is curved about a center point 19a of the circular hub that is aligned with the rotation axis A, see Figs. 5-6.  
Regarding claim 15, because the cable slides in the guide channel in the circular hubs 18a & 18b and allowing the cable to move along the circular friction path in the guide channel, therefore the cable is devoid of a crimp.  For example: if the cable is being crimped, then it does not allow the end effector being rotated as desired direction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreyra (US 2003/0208186) in view of Madhani et al. (US 6,786,896).
Regarding claims 8-9, Moreyra discloses the claimed invention except for the cable is constructed with a non-conductive material or a non-metallic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a cable formed of non-conductive material (or non-metallic material), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In addition, Moreyra discloses a robotic medical instrument comprising: a shaft; cables wrap around pulleys to adds a considerable amount of friction, Fig. 16; however, Madhani further states that: to minimize the added friction but still use an alpha-wrap design, non-metallic cable can be used, col. 19, lines 20-36.  It is very well-known in the art that the non-metallic cable is considered as a non-conductive material. 
Giving such a teaching by Madhani’896, a person having ordinary skill in the art would have easily recognizes that modifying the device of Moreyra with obtaining a cable constructed with a non-metallic material (e.g. non-conductive material), as taught by Madhani, would provide the benefit of minimizing friction being added on the pulley by using an alpha-wrap design on the pulleys. 

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madhani et al. (US 6,371,952) in view of Madhani et al. (US 6,786,896).
Regarding claims 8-9, Madhadi’952 discloses the claimed invention except for the cable is constructed with a non-conductive material or a non-metallic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a cable formed of non-conductive material (or non-metallic material), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In addition, Madhani’896 discloses a robotic medical instrument comprising: a shaft; cables wrap around pulleys to adds a considerable amount of friction, Fig. 16; however, Madhani’896 further states that: to minimize the added friction but still use an alpha-wrap design, non-metallic cable can be used, col. 19, lines 20-36.  It is very well-known in the art that the non-metallic cable is considered as a non-conductive material. 
Giving such a teaching by Madhani’896, a person having ordinary skill in the art would have easily recognizes that modifying the device of Madhani’952 with obtaining a cable constructed with a non-metallic material (e.g. non-conductive material), as taught by Madhani’896, would provide the benefit of minimizing friction being added on the pulley by using an alpha-wrap design on the pulleys. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783